     Case 2:20-cr-00054 Document 102 Filed 07/12/21 Page 1 of 2 PageID #: 560




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                   CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                             Defendant.



                                            ORDER


       For health and safety reasons, this Court is implementing new procedures for the

presentation of evidence during trials.    These new procedures are designed to prevent the

unnecessary handling of exhibits.

       In connection with the trial scheduled in this matter on July 19, 2021, the Court ORDERS

as follows:

       1)     On the morning of trial, counsel for each side shall submit to the Court two trial
              notebooks that contain copies of all proposed trial exhibits. Counsel shall also
              provide a copy of the exhibit notebook to opposing counsel. All such exhibits shall
              be pre-marked, using numbers not letters, and shall include the case number and
              case style;

       2)     Counsel shall retain a working copy of all exhibits during the trial for use with
              witnesses and presentation to the jury;

       3)     During the trial, counsel wishing to publish an exhibit to the jury must first seek the
              admission of the exhibit, and then specifically request that the exhibit be published;



                                                1
   Case 2:20-cr-00054 Document 102 Filed 07/12/21 Page 2 of 2 PageID #: 561




       4)     The courtroom deputy will maintain the trial notebook that will be submitted to the
              jury. At the conclusion of the evidence, and prior to jury deliberation, counsel for
              both sides shall verify that all admitted exhibits have been tendered to the Court
              and have been included in the trial notebook managed by the courtroom deputy.
              Once all admitted exhibits have been verified, the trial notebook will be submitted
              to the jury for use during deliberations.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel

and to the United States Attorney.

                                            ENTER:         July 12, 2021




                                               2
